Citation Nr: 1437959	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  04-35 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of emergency medical treatment in a non-Department facility on January 7, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision by the Department of Veterans Affairs (VA) James A. Haley Veteran's Hospital in Tampa, Florida. 

In May 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board. 

As an initial matter, the Board would like to sincerely apologize for the delay in providing a response to the Veteran in his appeal.  For background, this case was initially before the Board in December 2006.  At that time, the Board issued a decision denying entitlement to payment or reimbursement of emergency medical treatment in a non-Department facility on January 7, 2002.  This decision was date stamped December 20, 2006.  

Pursuant to 38 C.F.R. §§ 20.1100, all Board decisions are final on the date stamped on the face of the decision.  Significantly, however, in this case, due to an administrative error by the Board, the Veteran never received a copy of the December 2006 decision.  See Veteran's January 6, 2007 statement.  Insofar as the Veteran never received a copy of the December 2006 decision or notification of his right to appeal this decision, it would be an absurd result to construe the Board's December 2006 decision as final.  Quite simply, the Board cannot construe the provisions for finality so literally as to result in an inequitable situation that does not appear to be an intentional result by Congress.  See Timex V.I. v. United States, 157 F.3d 879, 886 (Fed.Cir.1998) (holding that "a statutory construction that causes absurd results is to be avoided if at all possible") (citing Haggar Co. v. Helvering, 308 U.S. 389, 394 (1940)).  Accordingly, because the Board failed to properly issue a final decision in December 2006 as to the issue of entitlement to payment or reimbursement of emergency medical treatment in a non-Department facility on January 7, 2002, this issue is still pending before the Board.  

Again, the Board sincerely regrets and apologizes for the delay in providing a response to the Veteran in this case.  Notably, however, as is discussed in more detail below, changes in the law that were effectuated in February 2010 now allow for an award of benefits to the Veteran, which would have otherwise been precluded at the time of the December 2006 decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran acted as a reasonably prudent person on January 7, 2002, by seeking emergency room treatment at the nearest available facility due to his severe chest pain; he had been instructed by VA to seek attention at the non-Department facility, and he sought treatment at a VA facility the next day.

2.  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished, and the only impediment to receiving medical services prior to January 7, 2002 was VA's inability to provide him an appointment.

3.  The enactment of the Expansion of Veteran Eligibility for Reimbursement Act in 2010 allows for recovery of all unreimbursed medical expenses for the services provided by the non-Department facility on January 7, 2002.


CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement of emergency medical treatment received in a non-Department facility on January 7, 2002, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1002, 17.1004 (2013); Expansion of Veteran Eligibility for Reimbursement Act, Pub.L. No. 111-137, 123 Stat. 3495 (Feb. 1, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that, as this claim is granted in full, any potential error or omission in VA's duties to notify or assist the Veteran would not be prejudicial to the Veteran and need not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Additionally, as noted above, the VLJ who conducted the May 2005 hearing is no longer employed by the Board.  Ordinarily, the Veteran has the right to another hearing before a VLJ who will decide his case.  38 C.F.R. § 20.707.  However, as the Board may fully decide this case in the Veteran's favor, there is no prejudice to the Veteran in immediately deciding this case without providing him an additional opportunity to testify before the Board.

II.  Analysis

The Veteran seeks payment or reimbursement for emergency services rendered for non-service-connected conditions in a non-Department facility on January 7, 2002, under 38 U.S.C.A. § 1725. 

As a preliminary matter, the Board notes that to receive payment or reimbursement for emergency services pursuant to 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the date that the Veteran was discharged from the facility that furnished the emergency treatment; or the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  Significantly, however, 38 C.F.R. § 17.1004(f) provides that "VA will provide retroactive payment or reimbursement for emergency treatment received by the Veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than one year after May 21, 2012."  38 C.F.R. § 17.1004(f).  Here, the Veteran received emergency treatment on January 7, 2002, and his claim has been pending since February 2002.  Thus, because his emergency treatment was received after July 19, 2001, but more than 90 days before May 21, 2012, and his claim was filed no later than May 21, 2012, the Board finds that the retroactive provisions of 38 C.F.R. § 17.1004(f) may be applied in this case.  

In specific situations, Veterans may be reimbursed for emergency treatment furnished to the Veteran in a non-Department facility when the Veteran is an individual who is an active Department health-care participant who is personally liable for emergency treatment furnished in a non-Department facility.  38 U.S.C.A. § 1725(b)(1).  In this regard, a Veteran is personally liable for emergency treatment furnished in a non-Department facility if the Veteran: (1) is financially liable to the provider of emergency treatment for that treatment; (2) has no entitlement to care or services under a health-plan contract; (3) has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) is not eligible for reimbursement for medical care or services under section 1728 of this title.  38 U.S.C.A. § 1725(b)(3).  For the reasons discussed below, the Board finds that the Veteran is entitled to payment or reimbursement of emergency medical treatment in a non-Department facility on January 7, 2002. 

To be eligible for reimbursement under 38 U.S.C.A. § 1725, the emergency services must be provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  38 C.F.R. § 17.1002(a).  The treatment must have been sought for the initial evaluation and treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b).  This standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Id.  Additionally, treatment at a non-Department facility must have been sought because a VA or other Federal facility/provider was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson.  38 C.F.R. § 17.1002(c).  

Further, at the time the emergency treatment was furnished, the Veteran must be enrolled in the VA health care system and have received medical services within the previous 24-month period.  38 U.S.C.A. § 1725(b)(2); 38 C.F.R. § 17.1002(d). The Veteran must also be financially liable to the provider of emergency treatment for the treatment.  38 C.F.R. § 17.1002(e).  Moreover, the Veteran must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f); but see also 38 U.S.C. § 1725(c)(4)(A)-(B) (2010); Veteran Eligibility for Reimbursement Act, Pub.L. No. 111-137, 123 Stat. 3495 (Feb. 1, 2010) (amending section 1725 by, inter alia, removing the words "or in part" from subparagraph (b)(3)(C)).  

Finally, payment is not permitted if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(h). 

The facts of this case are not in dispute.  On January 7, 2002, the Veteran experienced severe chest pain.  While in route to the hospital, the Veteran's daughter telephoned the James A. Haley Veteran's Hospital, which was more than 30 miles away, and was instructed to take the Veteran to the nearest hospital.  The Veteran had not suffered a heart attack, but based on his symptoms, was admitted overnight at a non-Department facility.  The next day, the Veteran left the non-Department facility and sought treatment at a VA facility. 

On this record, the Board finds that the Veteran has met the provisions of 38 C.F.R. § 17.1002(a)-(c) in that he acted as a reasonably prudent person on January 7, 2002 by seeking emergency room treatment at the nearest available facility due to his severe chest pain.  Notably, VA instructed the Veteran to report to the nearest facility and, upon arriving at the non-Department hospital, the Veteran was immediately taken into the triage area.  Upon stabilization, the Veteran sought treatment at a VA facility the next day.  

Turning to 38 C.F.R. § 17.1002(d), there is no dispute that the Veteran had enrolled for VA care prior to January 7, 2002.  In May 2005, the Veteran provided credible testimony that he had enrolled in the VA program and was given an identification card.  See Board Hearing Tr. at 4, 7-8.  Moreover, at the time of the January 7, 2002 admission, the Veteran identified VA as his primary insurer.  See Board Hearing Tr. at 6.  There is also no dispute that, prior to the January 7, 2002, admission, the Veteran had not received any VA treatment.  However, the lack of care at a VA facility was due to the fact that he had been placed on a "waiting list" to be assigned a primary care physician.  See Board Hearing Tr. at 7.  Further, as noted above, he did receive treatment at a VA facility the day after the January 7, 2002 treatment at a private facility.  See Board Hearing Tr. at 8.   Thus, while the Veteran had not "received" VA treatment prior to January 7, 2002, his failure to meet this requirement is shown to be due to lack of access to VA care.

In other words, the Veteran took all reasonable steps to meet these criteria, and would have met the criteria if VA had the capacity to schedule an appointment prior to January 7, 2002.  In this context, particularly where the Veteran received VA treatment the day following the event in question, it would be an absurd result to deny the Veteran's claim when his failure to "receive" treatment prior to January 7, 2002 was due to VA's inability to schedule him for treatment.  Quite simply, the Board cannot construe the provisions of "received" so literally as to result in an inequitable situation that does not appear to be an intentional result by Congress.  See Timex V.I., 157 F.3d at 886.  Thus, the Board finds that the requirements of 38 C.F.R. § 17.1002(d) have been met as the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished, the Veteran was on a waiting list for the receipt of medical service, and the only impediment to "receiving" medical services prior to January 7, 2002, was VA's inability to provide an appointment.

The Board next addresses whether the Veteran's Medicare coverage, a "health-plan contract," precludes reimbursement under 38 C.F.R. § 17.1002(e)-(f).  In this regard, the Board notes that when the Veteran initially filed his claim in February 2002, the provisions of 38 U.S.C.A. § 1725(b)(3)(C) and 38 C.F.R. § 17.1002(g), then in effect, would have barred reimbursement from VA if any portion of his medical expenses were covered under a "health-plan contract."  Significantly, however, in February 2010, Congress enacted the Expansion of Veteran Eligibility for Reimbursement Act, Pub.L. No. 111-137, 123 Stat. 3495 (Feb. 1, 2010), which amended section 1725 by, inter alia, removing the words "or in part" from subparagraph (b)(3)(C).  The Act also added subparagraphs (c)(4)(A) and (B), which designate the Secretary as "the secondary payer" in "any case in which a third party is financially responsible for part of the Veteran's emergency treatment expenses" and provides instructions for calculating the amount that the Secretary must pay for such treatment "[i]f the Veteran has contractual or legal recourse against a third party that would only, in part, extinguish the Veteran's liability to the provider of the emergency treatment."  38 U.S.C. § 1725(c)(4)(A)-(B) (2010).  Specifically, pursuant to 38 U.S.C.A. § 1725(c)(4)(A)-(B), if the Veteran has contractual or legal recourse against a third party that would only, in part, extinguish the Veteran's liability to the provider of the emergency treatment, the amount payable by VA for such treatment shall be the amount by which the costs for the emergency treatment exceed the amount payable or paid by the third party.  

In this case, at his May 2005 Board hearing, the Veteran testified that Medicare had paid all but $300 to $400 of the expenses related to his January 7, 2002, emergency medical treatment.  See Board Hearing Tr. at 8.  He also indicated that the unpaid portion of these expenses was reported on his credit report.  See Board Hearing Tr. at 8.  Accordingly, pursuant to 38 U.S.C.A. § 1725(c)(4)(A)-(B), the Board finds that the Veteran is not precluded from reimbursement based on his Medicare coverage, but rather, that the Secretary is the secondary payer for the costs of the Veteran's emergency treatment that exceeded the amount payable or paid by Medicare.  

Finally, the Board finds that the Veteran has met the provisions of 38 C.F.R. § 17.1002(h) because the Veteran's emergency treatment was for a non-service connected condition - namely, chest pain - and as such, he is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

Based on the foregoing, the Board finds that the criteria for entitlement to payment or reimbursement of emergency medical treatment in a non-Department facility on January 7, 2002, have been met, and that the Veteran is entitled to reimbursement of all expenses related to his January 7, 2002, medical treatment at a non-Department facility that were not paid by Medicare.  The claim, therefore, is granted in full.


ORDER


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


